  Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 1 of 15 PageID #:4107




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LINDA LI, M.D.,

               Plaintiff,
                                                       No. 18 CV 8537
          v.
                                                       Judge Manish S. Shah
 SWEDISH AMERICAN HOSPITAL, et al.,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Linda Li is a doctor who alleges that someone infiltrated her medical

practice’s server to alter her insurance information and submit false insurance

claims. When she reported this crime, a series of events led to various undeserved

sanctions that severely damaged her medical practice and reputation. She brings

federal and state-law claims against several defendants, including Rockford police

officers, the Illinois Department of Financial and Professional Regulation, the U.S.

Department of Health and Human Services’ Office of the Inspector General, and

others. Most of the defendants move to dismiss the complaint, some have not been

properly served, and some have not responded. Li is acting as her own lawyer and

has filed many documents—complaints, amended complaints, and hundreds of pages

of exhibits. Li’s claims are difficult to follow, and she uses legal terms like false claims,

equal protection, due process, and defamation, but without a full appreciation of those

doctrines and how they might apply to the range of defendants she names and the

conduct she complains about. Even when giving her the benefit of liberal
     Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 2 of 15 PageID #:4107




construction, she has not alleged a viable federal lawsuit. Defendants’ motions are

granted, and the case is terminated in its entirety.

I.       Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Because Li is pro se, I construe her complaint liberally and hold it to a less stringent

standard than a complaint drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94

(2007). Nevertheless, to survive a Rule 12(b)(6) motion to dismiss, Li’s complaint must

contain factual allegations that plausibly suggest a right to relief. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). I assume that the facts alleged in the complaint are true

and draw reasonable inferences from those facts in Li’s favor, but I am not required

to accept as true the complaint’s legal conclusions. Id. at 678–79. I am limited to

reviewing the complaint, “documents attached to the complaint, documents that are

critical to the complaint and referred to in it, and information that is subject to proper

judicial notice.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019–20 (7th

Cir. 2013) (citation omitted). I may take judicial notice of court filings “when the

accuracy of those documents reasonably cannot be questioned.” Parungao v. Cmty.

Health Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017).




                                            2
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 3 of 15 PageID #:4107




II.     Background

        Li is a physician. [7] at 4.1 She worked at Swedish American Hospital until

February 2004, when she started a solo practice in Rockford. [7] at 4. From then until

2007 or 2008, Li performed outpatient work as an independent contractor for the

hospital, billing clients for her services while the hospital billed for facility fees and

technical fees. [7] at 4. When Li set up her new practice, she submitted Medicare

claims under an EIN (Employer Identification Number) associated with “Pain

Management and Rehabilitation Center.” [7] at 10. But someone was submitting

Medicare claims under “Linda Li” without her authorization, which Li believes means

someone altered her profile in the Medicare claims database. [7] at 9–10. As a result,

from 2004 to 2006, Medicare and Medicaid were receiving claims from two different

identifiers that appeared to be associated with Li but only one of which was Li’s actual

ID. [7] at 9. Checks were being paid to “Linda Li” but sent to a post office box owned

by Swedish American Hospital. [7] at 10. Li never received payments for claims

submitted under her old ID, and both Cigna and the Treasury Department paid

“Linda Li” but sent the payment to the hospital. [7] at 10–11. Illinois Medicaid owes

Li about $90,000 due to payments diverted to a third-party’s account. [7] at 23. Li lost

over $28,000 in Medicare reimbursements because of alleged “overpayment,” due to

the identity thief’s claim submissions. [7] at 23. Medicare also owes her over $200,000

in unpaid claims. [7] at 24.



1 Bracketed numbers refer to entries on the district court docket. Page numbers are taken
from the CM/ECF header at the top of filings. Facts are largely taken from the operative
complaint, [7].

                                            3
  Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 4 of 15 PageID #:4107




      In January 2014, Li reported a crime to the Rockford police—someone had

stolen her “server CDs” and possibly used them to “set up [a] second server.” [7] at

12. (I understand Li to allege that these stolen server CDs are how the cybercriminal

was able to alter her billing identifiers and submit false claims under her name.) Li

gave a police officer some documents as evidence, and then put them back in her

purse after the police officer made copies. [7] at 12. Then Li went to a dinner with

Tim Nycowskiy—her office assistant—and noticed afterwards that her purse had

been stolen. [7] at 12. The next day, Li reported her stolen purse to Officer Mace, but

the officer never wrote a police report about it. [7] at 13. Nycowskiy soon gave Li her

purse back, claiming that he found it on his desk when he got to work. [7] at 13. Li

reported this development to Officer Koschak, but the officer recorded the wrong story

in her report—Officer Koschak did not mention Nycowskiy and instead wrote that Li

found her missing purse on her own desk. [7] at 13. Later, Nycowskiy changed his

story to match the false story in Officer Koshak’s report, saying that Li found her

missing purse on her own desk. [7] at 13. Years later, Li tried to contact Nycowskiy

to find out what really happened, and he intentionally avoided her. [7] at 13.

      At around the same time Li reported the theft to the Rockford police, Laura

Forester, a medical prosecutor for the Illinois Department of Financial and

Professional Regulation, got a phone call from Officer Hughes, who said that Li’s

crime reports were not supported by evidence. [7] at 14. Based on that call, Forester

petitioned for Li to undergo a forensic psychiatric evaluation. [7] at 14. She did this

without telling Li about Officer Hughes’s allegation, investigating it, or providing



                                          4
  Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 5 of 15 PageID #:4107




evidence that it was true. [7] at 14–15. Forester also ignored reports from doctors

saying that Li was fit to practice. [7] at 15.

       In March 2014, Ashral Helmy conducted the psychiatric evaluation. [7] at 16.

He falsely diagnosed Li with “delusional disorder.” [7] at 16. In doing so, Helmy did

not ask Li to bring evidence of her claims of identify theft and cybercrime, he did not

view her evidence and lied under oath when he said he did, and he did not verify Li’s

criminal allegations with her family and colleagues. [7] at 16. The next month, Li’s

Illinois and California medical licenses were suspended. [7] at 17. Vladimir

Lozovskiy, another IDFPR medical prosecutor, ignored Li’s evidence when defending

the IDFPR’s decision to suspend her medical license. [7] at 18–19.

       The suspension of Li’s medical licenses triggered a chain reaction. In May

2014, the Illinois Office of the Inspector General (through its counsel, Martin

Feldman) issued a Medicaid sanction based on the IDFPR’s finding that Li was

mentally impaired. [7] at 17. In October 2015, the federal Office of the Inspector

General (through Bernice Smith) revoked Li’s Medicare billing privileges. [7] at 20.

And in August or October 2018, the Office of Personnel Management debarred her

(though the letter, written by David Cope, was dated October 2015). [7] at 8, 21. None

of these entities did their own investigation to see whether the IDFPR’s claims were

supported by fact, nor did they give Li an opportunity to show that her criminal

allegations were true, not delusional. [7] at 17–22.




                                            5
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 6 of 15 PageID #:4107




        On March 15, 2016, Li filed a complaint in the Circuit Court of Cook County

against Helmy and two Northwestern entities. [50-2] at 1.2 She brought claims of

professional negligence, psychiatric abuse based on the equal protection act, fraud

and misrepresentation, and libel and slander against Helmy, which the state court

dismissed with prejudice in February 2017. [50-7]. The dismissal was based on

several grounds that largely amounted to an adjudication on the merits, including

that Helmy’s statements were entitled to absolute privilege, Helmy did not have a

physician-patient relationship with Li, and the other claims were not cognizable

under Illinois law. [50-7].

        On March 31, 2017, Li filed a complaint in this court against the IDFPR,

Lozovskiy, Forester, the City of Rockford, Hughes, Helmy, and multiple

Northwestern entities, alleging theories of constitutional violations under 42 U.S.C.

§ 1983 and intentional infliction of emotional distress. Amended Complaint, Li v.

Hughes, et al., No. 17 CV 2498 (N.D. Ill. Apr. 21, 2017), ECF No. 7. I dismissed the

complaint in its entirety, mostly with prejudice. Li v. Illinois Dep’t of Fin. & Prof’l

Regulation, No. 17 CV 2498, 2018 WL 1453551, at *7 (N.D. Ill. Mar. 23, 2018). I held

that claims against the IDFPR defendants were barred by the Eleventh Amendment,

claims against Rockford and Hughes were time-barred, claims against Helmy and

Northwestern Memorial Hospital were barred by res judicata, and claim preclusion

barred claims against the Northwestern University defendants. Id. at *3–7.



2The state court filings bear stamps from the Circuit Court of Cook County, appear to be
accurate, and Li has not contested their accuracy. I take judicial notice of them. See
Parungao, 858 F.3d at 457.

                                           6
  Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 7 of 15 PageID #:4107




       Li filed this case on December 18, 2018. [1]. The case was first assigned to the

Chief Judge under this court’s procedures for False Claims Act cases brought under

31 U.S.C. § 3729, et seq. The case was reassigned to another judge because review of

the complaint showed that Li did not file the suit on behalf of the United States. [12].

The case was then reassigned to me because it was a refiling of the case I previously

dismissed. [18].

III.   Analysis

       A.    Federal Claims

       Li is trying to sue many defendants for many different things. The main issues

appear to relate to the disputed Medicare reimbursements, the police handling of her

complaint, and then the professional licensing consequences from the psychiatric

evaluation. From Li’s complaint and responses to defendants’ motions, I understand

her to allege federal claims under (1) 42 U.S.C. § 1983—which allows lawsuits

seeking money damages for violations of constitutional rights—against the California

Medical Board, the IDFPR defendants, the Rockford defendants, the Illinois OIG

defendants, the federal OIG defendants, and Cope (the OPM official); (2) the False

Claims Act against all the defendants but Cigna, and (3) the Federal Tort Claims Act

against the federal defendants.

       Li also claims to allege crimes, some of which may be federal crimes. But as a

private citizen, Li cannot prosecute crimes—only prosecutors have the power to do

that. Nor can Li demand that prosecutors take action against defendants. See Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”)

                                           7
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 8 of 15 PageID #:4107




               1.     Constitutional Torts

        Section 1983 “creates a species of tort liability for the deprivation of any rights,

privileges, or immunities secured by the Constitution.” Manuel v. City of Joliet, Ill.,

137 S.Ct. 911, 916 (2017) (cleaned up). Section 1983 claims apply only to state actors,

so Li cannot bring them against the federal defendants (even in their individual

capacities). See D.C. v. Carter, 409 U.S. 418, 424–25 (1973). Nor do I see a viable

avenue for liability under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). And as I have explained to Li before, she cannot sue

state agencies under § 1983. See Li, 2018 WL 1453551, at *3 (citing Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 71 (1989)). Here, that includes the California

Medical Board, the IDFPR, and the Illinois OIG.

        That leaves claims against the individual Rockford police officers, the IDFPR

prosecutors, and Feldman in their individual capacities. Those claims are time-

barred.3 The statute of limitations for § 1983 claims is two years. See Lewis v. City of

Chicago, 914 F.3d 472, 478 (7th Cir. 2019) (“A § 1983 claim borrows the statute of

limitations for analogous personal-injury claims in the forum state; in Illinois that

period is two years.”). The clock starts running “when the plaintiff has a complete and

present cause of action, that is, when the plaintiff can file suit and obtain relief.”

Amin Ijbara Equity Corp. v. Vill. of Oak Lawn, 860 F.3d 489, 493 (7th Cir. 2017)

(citation omitted). Li filed her initial complaint on December 18, 2018, [1], so any


3Plaintiffs are not required to plead elements to overcome affirmative defense like the statute
of limitations, but “when a plaintiff’s complaint nonetheless sets out all of the elements of an
affirmative defense, dismissal under Rule 12(b)(6) is appropriate.” NewSpin Sports, LLC v.
Arrow Elecs., Inc., 910 F.3d 293, 299–300 (7th Cir. 2018) (citation omitted).

                                               8
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 9 of 15 PageID #:4107




§ 1983 claims that accrued before December 2016 are too late. By December 2016, Li

knew about the Rockford officers’ investigation of her report, the IDFPR prosecutors’

conduct that led to the suspension of her medical license, and the sanction imposed

by the Illinois OIG (through Feldman), and she could have brought her claims then.

There are no allegations of these individual defendants’ conduct after December 2016.

Plaintiff alleges that the IDFPR prosecutors obstructed her fifth psychiatric

evaluation and caused her to miss the statute of limitations for filing suit in Illinois,

but the IDFPR suspended Li’s license in 2014, [7] at 17, and she could have brought

her claims then. See Kelly v. City of Chicago, 4 F.3d 509, 512 (7th Cir. 1993) (§ 1983

claim for liquor license revocation accrued on date of revocation and was not

postponed until exhaustion of appeals process). Because she didn’t, it is too late now

and the claims are time-barred.

        Li’s § 1983 claims are dismissed with prejudice for being time-barred or for the

failure to state a claim (as to federal defendants and state agencies).4



4 The federal individual defendants (Smith and Cope) and Nycowskiy have not appeared in
response to the complaint. Li did not properly or successfully serve them. See [63], [65], [66],
[76], and [77]. Federal officials must be served according to Federal Rule of Civil Procedure
4(i), and private individuals within the United States must be served according to Rule 4(e).
I granted Li an extension of time to serve defendants. [57]. But there is no proof of proper
service of these defendants. The claims are dismissed for failure to serve, Fed. R. Civ. P. 4(m),
and with prejudice because Li does not state viable claims against them. A court can dismiss
claims on its own motion. See Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583, 588 (7th
Cir. 2016) (“The Court dismisses a claim sua sponte under Federal Rule 12(b)(6) using the
same standards applied as if it had been a motion to dismiss from the opposing party.”).
Nothing in Li’s complaints or proposals suggest a plausible federal-law claim against Smith,
Cope, or Nycowskiy. Nycowskiy is a private actor who is not plausibly alleged to have
conspired to violate federal law with state actors and there is no other apparent federal-law
claim against him. Li may be invoking the False Claims Act against Nycowskiy, but there
are no allegations that would support such a claim against him. Smith and Cope are alleged
to have violated their duties in their handling of Li’s issues with their agencies, but § 1983
                                               9
 Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 10 of 15 PageID #:4107




              2.     False Claims Act

       “The False Claims Act prohibits the submission of a false or fraudulent claim

for payment to the government.” U.S. ex rel. Ziebell v. Fox Valley Workforce Dev. Bd.,

Inc., 806 F.3d 946, 951 (7th Cir. 2015). A private citizen can bring suit under the act

as a relator, but she must bring the action in the name of the government. See 31

U.S.C. § 3730(b)(1). Li has not done that here. See [12] (“The Court’s initial review of

Plaintiff’s pro se complaint indicates that plaintiff has filed this lawsuit on her own

behalf and not on behalf of the United States government in which a claim for

payment or approval can be asserted.”). Nor could she, because she is pro se. See

Georgakis v. Illinois State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013) (“[T]o maintain

a suit on behalf of the government, the relator … has to be either licensed as a lawyer

or represented by a lawyer.”). Dismissal for “lack of proper representation” is usually

without prejudice (so the plaintiff can get a lawyer), but dismissal with prejudice is

warranted when the claim is frivolous. See Georgakis v. Illinois State Univ., 722 F.3d

1075, 1078 (7th Cir. 2013); U.S. ex rel. Lu v. Ou, 368 F.3d 773, 776 (7th Cir. 2004),

abrogated on other grounds by U.S. ex rel. Eisenstein v. City of New York, New York,

556 U.S. 928 (2009). Many of Li’s allegations of false claims do not involve claims

submitted to the federal government. Those that do are claim submissions to

Medicare, but the allegations about those claims are hopelessly vague. The

allegations fall far short of Rule 9(b)’s heightening pleading requirements. See United




does not apply to them and as discussed below, doing their job improperly is not a basis for
relief under the Federal Tort Claims Act.

                                            10
 Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 11 of 15 PageID #:4107




States ex rel. Presser v. Acacia Mental Health Clinic, LLC, 836 F.3d 770, 775 (7th Cir.

2016) (Rule 9(b) applies to FCA claims). The claims are dismissed with prejudice.

             3.     Federal Tort Claims Act

      Li’s common law tort claims against the federal defendants can only be brought

under the FTCA. See Levin v. United States, 568 U.S. 503, 509 (2013) (FTCA action

against the United States is the exclusive remedy for non-constitutional torts

committed by federal employees acting within the scope of their employment). The

only federal employee defendants are Smith, the OIG employee who revoked Li’s

Medicare billing privileges, and Cope, the OPM employee who wrote Li the letter

about her debarment. Li has not stated any viable tort claims against them. They are

immune from intentional torts like defamation. See 28 U.S.C. § 2680(h). And despite

Li’s unsupported arguments to the contrary, I do not see why they owe Li a fiduciary

duty or duty of care. See Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir.

1998) (“[E]ven pro se litigants ... must expect to file a legal argument and some

supporting authority.” (citation omitted)). And the federal defendants’ alleged

conduct does not meet the demanding standard required to state an intentional

infliction of emotional distress claim. See Dixon v. Cty. of Cook, 819 F.3d 343, 351 (7th

Cir. 2016) (Illinois IIED claim requires showing of “extreme and outrageous conduct”

and “be so extreme as to go beyond all possible bounds of decency and be regarded as

intolerable in a civilized community”).




                                           11
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 12 of 15 PageID #:4107




        B.     State Law Claims

        All federal claims have been dismissed, and only state-law claims remain.5 I

see no independent basis for jurisdiction over the state-law claims, since the action

lacks complete diversity. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 554 (2005) (“Incomplete diversity destroys original jurisdiction with respect to

all claims.”). Because I have dismissed the claims that I have original jurisdiction

over, I can decline to exercise supplemental jurisdiction over the remaining state-law

claims. See 28 U.S.C. § 1367(c)(3); Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir.

1999) (“[I]t is the well-established law of this circuit that the usual practice is to

dismiss without prejudice state supplemental claims whenever all federal claims

have been dismissed prior to trial.”). One exception to the usual practice is “where it

is obvious how the claims should be decided.” Williams Elecs. Games, Inc. v. Garrity,

479 F.3d 904, 907 (7th Cir. 2007). It is obvious that Li’s state-law claims against

Helmy are barred by res judicata, as I have already explained once before. See Li,

2018 WL 1453551, at *6. All claims in this complaint could have been brought against

Helmy in the prior complaints, so they are dismissed with prejudice. I decline to

exercise supplemental jurisdiction over the other state law claims, and they are

dismissed without prejudice. If Li believes she has timely, viable state-law claims,

she should bring them in an appropriate state court.




5Defendants advanced other arguments for dismissal of both the federal and state claims,
but it is unnecessary to address them.

                                           12
    Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 13 of 15 PageID #:4107




        C.     Leave to Amend

        Li has requested leave to amend her complaint several times, and I instructed

her to wait until the motions to dismiss were resolved. I have reviewed her proposed

amended complaints, and I see no viable federal causes of action in them.

        In her proposed second amended complaint, Li claims she is entitled to

payments from Medicare and Medicaid under the Social Security Act, Equal Pay Act,

and Fair Labor Standards Act. See, e.g., [73] at 29.6 There is a special review channel

for Medicare claims. See Michael Reese Hosp. & Med. Ctr. v. Thompson, 427 F.3d 436,

440–41 (7th Cir. 2005). Indeed, the operative complaint suggests Li may have a

pending administrative claim. See [7] at 23. The proposed second amended complaint

also seeks a writ of mandamus to order Illinois Medicaid and Medicare to issue her

the owed payments. See, e.g., [73] at 29–30. Mandamus jurisdiction applies to actions

to compel federal officers, not state officers. See 28 U.S.C. § 1361. And Li cannot use

mandamus to get around the special review channel for Medicare claims. See Ctr. for

Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 590 (7th Cir. 2014)

(“[C]ontrolling authority from the Supreme Court and this Circuit is airtight that a

litigant may not circumvent the administrative appeals process by seeking

mandamus.”).

        Li’s proposed second amended complaint also requests a writ of mandamus

compelling the IDFPR, the California Medical Board, and the Illinois and United




6 Li mentions these statutes in the operative complaint too, see, e.g., [7] at 6, but does not ask
for relief under them.

                                               13
 Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 14 of 15 PageID #:4107




States OIGs to reverse their suspensions and exclusions. [73] at 7. Once again, federal

mandamus jurisdiction only applies to federal actors. And with respect to the federal

OIG, “[t]he common-law writ of mandamus … is intended to provide a remedy for a

plaintiff only if he has exhausted all other avenues of relief and only if the defendant

owes him a clear nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602, 616 (1984).

The documents she has filed show that Li’s Medicare eligibility has been reinstated

and her OPM debarment has been terminated. See [86-1]; [86-7]. There is no clear

nondiscretionary duty owed to her at this point.

      In her late response to Cigna’s motion to dismiss, Li requests leave to amend

her complaint or move Cigna to a new, separate complaint to allege claims under the

“Fair Claim Practices Act and Consumer Fraud Protection Acts.” [101] at 2. She

mentions ERISA (Cigna raised ERISA in its motion to dismiss) and HIPAA. Li argues

that Cigna should have not processed the claims submitted under name without her

authorization several years ago, and Cigna should have a better system to check for

errors. But these allegations do not suggest a plausible, timely, and exhausted federal

claim for relief. It would be futile to allow Li to bring a separate action against Cigna.

      Including her previous lawsuits, Li has now had several chances to plead a

viable cause of action against defendants based on these events, but her complaints

remain unintelligible and her proposed amendments fare no better. I decline to give

Li yet another chance. See Griffin v. Milwaukee Cty., 369 Fed.App’x 741, 743 (7th Cir.

2010) (“The complaint is unintelligible, and it was not an abuse of discretion for the

district court to dismiss the case with prejudice after the plaintiffs failed to cure the



                                           14
 Case: 1:18-cv-08537 Document #: 102 Filed: 09/03/19 Page 15 of 15 PageID #:4107




deficiencies.”); Wade v. Barr, No. 18-2487, 2019 WL 3937385, at *2 (7th Cir. Aug. 20,

2019) (“Judges ordinarily should give a pro se plaintiff at least one opportunity to

amend a complaint unless amendment would be futile.”).

IV.   Conclusion

      Defendants’ motions to dismiss [17] [30] [32] [47] [49] [50] are granted. All

federal claims against all defendants and all claims against Helmy are dismissed with

prejudice, and any remaining state-law claims are dismissed without prejudice under

28 U.S.C. § 1367(c). Enter judgment and terminate civil case. This concludes Li’s

lawsuit in this court.



ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: September 3, 2019




                                         15
